   Case 0:20-mj-06552-PMH Document 1 Entered on FLSD Docket 10/26/2020 Page 1 of 7


AO 9l(Rcv 08/09) CrimlnalComp
                            ES
                              lalnt
                                  .......            ....      . Eql
                                                                   rEE?E   ..-......    .....J....i.E
                                                                                                    .   ....SlEEEEEE    ('EEEEEEE    ...
                                                                                                                                       2.E ... .. . L.    .....
                       . .
                         -    .......
                                    -



                                             UNITED STATES D ISTRICT C OURT
                                                                           forthe
                                                                 SouthernDistrictofFlorida

                  UnitedStatesofAmerica
                                    V.
                Phillip Anthony Seym our,Jr.




                 CRIM INAL COM PLAINT BY TELEPHONE OR OTHER ELECTRONIC M EANS

          1.thecomplainantin thiscase,state thatthe t
                                                    -
                                                    ollowing istruetothebestofmy knowledgeand belief.
Onoraboutthedatets)of                               October23>2970                           -inthecountyof                                                  Broward             inthe
     southem       -
                        Districtof                    Fforida-             -- -    ..   .t
                                                                                         hedefendantts)violated:
             CodeSeclion                                                                                               offènseDescrl
                                                                                                                                   ption
21U.
   S.C.952(a)and960(a)(1)and                                knowingly andintentionallyimpod into the United States,from a place
(b)(1)(B)                                                   outsidethereof,a controlled substance,inviolation ofTitle21,United States
                                                            Code,Section 952(a),and pursuanttoTitle21,Uni    ted StatesCode,Section
                                                            96O(b)(1)(B),itisfurtherallegedthatthisviolationinvolvedfive(5)kilograms
                                                            orm oreofa m i
                                                                         xture and substancecontaining a detectabl
                                                                                                                 e am ountof
                                                            cocaine.




          Thiscrim inalcomplaintisbased on thesefacts;

                SeeAttachedAffdavit



          V Continuedontheatîachedsheet.
                                                                                                                                                                  -)         1
                                                                                                                                                                         '
                                                                                                                                                                   ,,
                                                                                                                                        6.
                                                                                                                                         ,                        .
                                                                                                                                               t)aL3ltlinlt:fl?(7
                                                                                                                                                                ?1t .,,(?/1/?-

                                                                                                                                    G@bwr
                                                                                                                                        ivl& Qdi-
                                                                                                                                                k spv4i
                                                                                                                                                      -
                                                                                                                                                      alA4.
                                                                                                                                                          v-qt HSl- --.-- -
                                                                                                                                                 Printed ??tzalf/t7??# tille

  Atlesîedto bytheapplicantinaccordancew ilh therequirementsofFed.R.Crim .P.4.1by telephone.
                                                                                                                                        'r'y/;.
                                                                                                                                              -.tj...--
                                                                                                                                                         , j ;,.-,,.t4 ..-.
                                                                                                                                                                       f  --.
                                                                                                                                       .                   .-
                                                                                                                                         -              . -         j ....
Date:             10/24/2020                                                                                                           l
                                                                                                                                       K/ '
                                                                                                                                        -.
                                                                                                                                               ,j
                                                                                                                                            '..'
                                                                                                                                           .:
                                                                                                                                            '    t,
                                                                                                                                                .i' /
                                                                                                                                                    , L
                                                                                                                                                      b.
                                                                                                                                                       -;.           ,
                                                                                                                                                  .t'        j . --:--. - -- --- --- ---
                                                                                                                                                                        .
                                                                                                                                                    Jltdge#xxignatttre

City and state:               .         .   fort>#M#.
                                                    4.
                                                     q
                                                     ##!#,-Flori4#.-.
                                                                    -.- .--. . f lyickMsts-
                                                                                          ctz-kl
                                                                                               -piteu states Maqistrate Juj.
                                                                                                                           g.
                                                                                                                            : .-
                                                                                                                                                 PrinledzlazneJ?;#Iitle
Case 0:20-mj-06552-PMH Document 1 Entered on FLSD Docket 10/26/2020 Page 2 of 7




                 AFFIDAW T IN SUPPORT W CRIM INAL COM PLR NT
       1,SpecialAgentGabrielA.Ortizobeing frs'tduly swom,hereby stateasfollows:

        1.     I= a SpecialAgentwith the United States Depn> entofHomeland Security,

 Homeland Security InvestigationsCHSl'').Invesugations. Ihavebeen a SpecialAgentsince
 Septem ber2009. Imn assigned to theFortLauderdaleOm cein Broward County,Florida.Asa

 Special Agent, I am responsible for investigae g violations of federal law relating to

 immigration O d customs enforcement. In my currentassignment,Iam also responsible for

 hwestigaions involving the impoM tion and disi bution of conkolled substnnces and the
 possession and concealmentofsuch conkolled substnnces. Ihavereceived specialia d trslnlng

 in nnrcotic-related investigations. I have been hwolved in the execution and plnnning of

 narcouc-related arrests forover nine (9)years. lhave successfully completed the Criminsl
 InvestigatorTminlng Program (CITP)and Immigration and Customs ($:ICE'') SpecialAgent
 Trsining Pro-     (ICESAT) atthe FederalLaw EnforcementTmining Center (FLETC) in
 Glynco,Georgia.

        2.     1m akethisnm davitin supportofa criminalcomplaintcbsrging Phillip Anthony

 Sem our,Jr.CSEYMOUIU'Iw11 knowinglyandintentionallyimportingintotheUnitedStates,
 9om aplaceoutsidethereof,a controlled substnnce,in violation ofTitle21,United StatesCode,

 Section 952(a),and pllrmlnntto Title 21,United StatesCode.Section 9601)41)@ ),and itis
 fl
  zrtberallegedthatthisviolationinvolved5ve(5)kilogramsormoreofami% lteu dsubennce
 contm-ning a detecuble am ountofcocaine.

               1 subm itthis A o davitbased on m y personalknow ledge,as w ellas inform ation

 provided to m e by other individuals,including others who have investigated this m atter and/or

 have personalknow ledge of the facts herein. Because this A m davitis being subm itted forl e
Case 0:20-mj-06552-PMH Document 1 Entered on FLSD Docket 10/26/2020 Page 3 of 7




 limited pmpose ofestablishing probablecause forthe requested criminalcomplnlnt,itdoes not

 include evev factknown to me aboutthismatter. However,no information known to me that

 wouldtend to negateprobablecausehasbeen withheld from thisAë davit.
       4.     On October 23, 2020, at approximately 10:15 p.m ., Custom s and Border

 Protxtion (X BP'')Mnrine Interdiction AgentsCtM1A'')Aaron Adelsperger,Daren Sims and
 Mark Sa ples,were conducting routine marine pakol when they cam e upon a boat in the

 intracoastalwatersnearthe 17th skeetinlet in FortLauderdale,Broward County,Florida. n e

 CBP agentsdecided to approach the vesselforfnrtherinvestigation. n e agentsobserved the

 vesselwasdisplayingaBaha iu flag and itsnavigationallightswerebarely visible.n eagents

 observedtwoblackmales,lateridentisedasPhillip AnthonySeymour,Jr.CSEYM OUR'')and
 DteveValanoSaundersCSAUNDERSD,onboardthevessel.AgentSimsaskèd SAUNDERS
 how many peoplewereonboard,wherethey were coming from,and wherethey were headed to.
 SAUNDERS replied there were only the two of them onboard,they arrived from Nassau

 lBahamaslandthey wereheadedto Billfsh Msrina. AgentSimsalso msked them ifthey had
 anythingtodeclarebringing into ieUnited Statesmzd SAUNDERS said no.

              Agent Sim s maintnined conkol of SEYM OUR and SAU NDERS while Agent

 Samplesconducted abordersearch ofthevessel.During the search,AgentSamplesobserved a

 black Timberland gym bag CBA0'')on abed insideoneofthebelow cabins. AgentSamples
 lmx'pped ie BAG and observed SEYM OUR'SBahamian passportinside the BAG on top ofa

 towel. Agent Samples moved the towelM d observed thirteen (13)brick-shaped packages
 wrapped in white and grey plastic inside the BAG. n rough his knowledge and experience,
 A gent Smnples believed the packages contained cocaine. M er finding the cocaine, Agent

 Sam ples w ent above deck, informed the other agents that he found cocaine, and placed


                                            2
Case 0:20-mj-06552-PMH Document 1 Entered on FLSD Docket 10/26/2020 Page 4 of 7




 SEYM OUR underarrest. Shortly thereo erAgentSimsplaced SA> DERS underarrest.and

 they instructed Agent Adelsperger to retum to shore R d pick up other agents for backup.

  Shortly thereo er CBP agents noufied Hom eland Security Investigations and requested

 assise ce with the investigation. n e CBP agents remained in the water on the vesselwith

  SEYM OUR and SAUNDERS untilHSIAgentse ved.

        6.         At approximately 11:20 p.m.,HSI Agent OabrielA.Oliz,HSI AgentDe el
 Ev= mld HSITask Force OK cerTodd Nichols were transported to the vesselto flzrtherthe

  investigation.

        7.         M erbording ie vessel,the HS1Agents advised SEYM OUR of'the M iranda

 rights. SEY M OUR advised he understood M s M iranda rights and agreed to F aive them and

  speak with law enforcement personnel without the presence of an attom ey. HSI agents

  interviewed SEYM OUR on the vesseland again laterin a CBP om ce,the latterofwhich was

  auio recorded. During the pow uiranda lnterviews,SEYM OUR stated,in sub-nnce,the
  following: SEYMOUR stated thathe and SAUNDERS were given aJob oftansporting the
  vesselhom Nassau,Bnbnmasto theBillssh Me na(located in Florida). SEYMOUR wasto
 receive$1,000forkanspoling thevessel. On n ursdaynight,justbeforeboardingthevessel,
 hewasapproachedatBay Skeetmnrinw Nassau,Bahamas,by an'lnkmownblackmaleCUM'')
 w ho w as c- ing a srenrm on M s person. n e UM wanted SEYM O UR to take narcotics to

  Floridaand said someonein theU.S.would callhim (SEYM OUR)oncethey e ved attheir
 deeinstion with fue erins% ctions.Agenl a ked SEYM OUR how the UM would callhim if

 the UM did nothave his ISEYMOUR'SInumber,and SEYMOUR said he wasnotsurebut
 m aybe the UM could 5nd it on social m edia. The U M inform ed SEYM O UR that he had

 informauon aboutbim and would harm him ifhe (SEYM OUR)refused to do whatthe UM


                                              3
Case 0:20-mj-06552-PMH Document 1 Entered on FLSD Docket 10/26/2020 Page 5 of 7




 wO ted. SEYM OUR recalled the UM telling him thatifhe didn'sucm         this''thatçtya'llwill

 startdropping like flies,''which SEYM OUR believed to be athreatagainstMm and his fa ily.
 SEYM OUR stated the encounter became aggressive during which the UM 's fresrm became

 visible. SEYM OUR am ed to trnnqportthe narcoticsto the U.S. n e UM asked SEYM OUR

 whatme nathey were going to Od whatwastheirETA (Estimated TimeofAe vall,which
 SEYM OUR provided as 11:30 p.m. n e UM placed the narcotics,which SEYM OIJR believed

 tobecoce e,9om his(UM's)bagintoSEYMOUR'SbagandSEYM OUR boardedthevessel.
 SEYM OUR stated SAUNDERS was on the vesseland did notwimess his encounterwith the

 UM .
        8.     SEYM OU R stated SAU X ERS had no know ledge about the narcotics he

 (SEYM OUR)broughton the vessel. SEYMOUR estimated thetrip to Florida took 18 to 20
 hours. SEYM OUR stated they were stopped by the CBP oK cers in the water atornearPort

 Everglades while com ing around a curve. He stated the om cers asked them where they were

 comingfrom O dthey statedNassau(Bahamas).M erboardingthevessel,oneoftheomcers
 wentbelow deck to perform a search while he and SAUNDERS remained upstnim. Shortly

 thereo erthe ol cercame back upstairsand informed them they were underarrest. n eoo cers

 asked SEYM OUR ifhe wasaware ofthenarcoticsinside ofMsbag and he said yes. Lateron,

 an of ceruked SEYM OUR how much hewasgoingtogetpaid forthenarcoticsmldhe said the
 UM said he was going to receive a Rreward''orsufferthe consequences,butdid notsay how

 m uch the ççreward''w ould be.

        9.     SA UND ER S w as read M s M iranda rights and he advised he understood his
 M iranda rights and ar eed to waive them and speak w ith law enforcem entpersonnelw ithoutthe

 presence of = attom ey. H SIagents interview ed SAUN DERS on the vesseland again laterin a


                                              4
Case 0:20-mj-06552-PMH Document 1 Entered on FLSD Docket 10/26/2020 Page 6 of 7




 CBP office, the latter of w hich was audio recorded. During the posb-ivil'anda interviews,

  SAUNDERS stated insubstancethel'
                                 bllowing:HeandSEYOUR gotajobtodeliverthevessel
 from N assau,Baham as to Billf
                              ssh M m arina in FortLaudcrdale,Florida. They slepton the boat

 Thursday nightto begin the trip early Friday. SA UN DERS said he did notobsenre SEY M OUR

  interacting with anyone atthe m arina in Nassau the nightbefore they let-
                                                                          t. H e staled SEY M OUR

 only had his black bag and a plate of food w hen he boarded the vesseland did not m ention

 anything about narcotics. He said Friday night they were pulled over by law enforcem ent

 officers atthe entrancc to Port Everglades, Florida, and placed under arrest for what he later

  found outwere narcotics found in SE YM OUR'Sbag.

                Law enforcem ent offscers conducted a field test of the contents of one of the

 thineen (13) brick-shaped packages wrapped in white and grey plastic recovered from inside
  SEYM OU R'S BAG. The field testrestllted in a positive indication forthe presence ofcocaine.

  Theweightof1hethirteen (13)packageswasapproximately thirteen (13)kilograms.
                W HEREFORE,based on the foregoing facts.lrespectfully submitthatprobable

  causeexiststo believe thaton October23,2020,in Broward County,in the Southern Districtof

  Florida,Phillip A nthony Seym our,Jr.,did know ingly and intentionally im port into the U nited

  States,from aplace otltside thereof,a controlled substance,in violation ofTitle 21,United States

  Code,Section 952(a),and pttrsuantto 'I'itle 21,United States Code,Section 960(b)(l)(B),itis
  furtheralleged thatthisviolation involvcd t'
                                             ive (5)kilogramsormoreofamixtureand substance
  containing a detectableam ountofcocaine.
                                                                                    )
                                                                é              <'
                                                     G abrielA .Oniz,Specia
                                                     I-lom eland Security Investigations

         Attested to b)'the applicantin accordance w ith the l
                                                             -equirem ents of Fed.R.Crim .P.4.1
Case 0:20-mj-06552-PMH Document 1 Entered on FLSD Docket 10/26/2020 Page 7 of 7




 bytelephoneonthis24+ day ofOctober,2020.
                                                          ''
                                                     ..    )
                                                   ( '                               ;
                                                                                     r.
                                                 ,,
                                                  j..-.,
                                                       ;,.....                   ..
                                                ,,
                                                             .,
                                                            j.
                                                              ,,
                                                               .. .
                                                                  .       : -.y
                                                                              ;k-
                                                ,,
                                                    y jtj
                                                        ,.j g
                                                      . .             .   jy,.#...asyy
                                            PATW CK M .HUNT
                                            UM H D STATES SîKGISTRATE A;RGE




                                        6
